The plaintiff in error commenced this action in the district court of Mayes county, praying cancellation of a certain guardian's deed to lands in Mayes county.
Henry Vann was duly appointed guardian of the person and estate of John H. Vann, Jesse D. Vann, William F. Vann, and Perlie G. Vann and as such guardian, Henry Vann, on the 11th day of September, 1908, filed his petition in the county court of Mayes county, praying authority to sell the lands of John H. Vann, Jesse D. Vann and William F. Vann, a total of 120 acres, being 40 acres of each minor child. The lands were sold to M. E. Adkins, since deceased, and on November 18, 1908, the sale was confirmed by the county court of Mayes county.
The record discloses that the order of sale directed the guardian to sell the lands in one parcel, or in separate parcels or subdivisions as the guardian should judge to be most beneficial.
Appraisers were duly appointed and appraised each 40 acre tract separately and their return so shows. The guardian thereupon duly advertised the land for sale in one parcel. Bids were submitted and received on each parcel separately, according to the appraisement and the individual and separate interests of the heirs. The guardian's return of sale shows he accepted the bid of M. E. Adkins as follows: For the lands of John H. Vann (describing them) the sum of $344; for the lands of Jesse D. Vann (describing same) the sum of $344; for the lands of William F. Vann (describing same) the sum of $352; being a sum total of $1,040, and the court confirmed the sale after due notice, without separating the parcels, but as one parcel, and in the sum of $1,040, and but one deed was executed by the guardian for the total 120 acres for the consideration named therein as $1,040.
Plaintiff contends the lands were sold in "hotch pot" in violation of the laws of Oklahoma.
The instant case is on all fours with the case of Burris et al. v. Straughn et al., 107 Okla. 299, 232 P. 394, very recently decided by this court and it is unnecessary to attempt to blaze a new trail to the same destination. The question was fully discussed and ably presented by Mr. Justice Cochran in Burris et al. v. Straughn et al., supra, and the conclusion and syllabus parags. 1, 2, 3, 4, 6 therein are herewith adopted as the law governing the question involved in this case.
By the Court: It is so ordered. *Page 13